Citation Nr: 0912500	
Decision Date: 04/03/09    Archive Date: 04/10/09

DOCKET NO.  07-37 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from August 1965 to August 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which in part, denied service connection 
for tinnitus.  Later the case was transferred to the RO in 
New York, New York.  

In that decision the RO also denied a claim for service 
connection for bilateral hearing loss.  Subsequently, after 
the Veteran perfected an appeal on that claim, the RO granted 
service connection for bilateral hearing loss in a January 
2009 rating decision.  Therefore that claim is no longer on 
appeal.  


FINDING OF FACT

Giving the Veteran the benefit of the doubt, the medical 
evidence is in equipoise as to whether tinnitus is related to 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 1111, 1153, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted.  This act addressed VA's duties to notify 
and assist a veteran making a claim for benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The requirements under VCAA are not 
applicable where further assistance would not aid the Veteran 
in substantiating a claim.  Wensch v. Principi, 15 Vet App 
362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  

In view of the Board's favorable decision in this appeal, in 
granting the benefit sought on appeal, discussing further 
whether VA met its duties to notify and assist would serve no 
useful purpose. 

II.  Analysis

The Veteran claims entitlement to service connection for 
tinnitus.  As reflected in statements, the Veteran 
essentially claims that he has tinnitus due to noise exposure 
in service.  He claims that the tinnitus, as with his 
service-connected bilateral hearing loss, resulted from noise 
exposure during service including exposure to artillery fire.

A.  Law

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  To establish service connection, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  The Veteran is competent to describe his symptoms of 
tinnitus.  Though he is competent to describe associated 
symptoms, including when they began, he is not qualified to 
make a diagnosis or provide an opinion as to etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
See also Charles v. Principi, 16 Vet. App. 370 (2002) 
(providing that ringing in the ears is capable of lay 
observation). 

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2007).  On the other hand, if the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

B.  Factual Background 

The Veteran is claiming entitlement to service connection for 
tinnitus.  He attributes this to injury from noise exposure 
during service resulting from his role in an artillery unit.  
Of note, in January 2009 the RO granted service connection 
for bilateral hearing loss pursuant to 38 C.F.R. § 3.306, as 
a preexisting condition aggravated by service, on the basis 
of noise exposure resulting from the Veteran's role in an 
artillery unit in service.

The Veteran's DD Form 214 indicates that during service he 
was in an artillery unit, and shows that he received a 
decoration titled 2d class missile man's badge.

Service treatment records show no complaints, treatment, or 
findings referable to the claimed tinnitus, although the May 
1965 entrance examination did show a bilateral hearing loss 
as defined by VA under 38 C.F.R. § 3.385.  At the May 1967 
separation examination, the examiner made no abnormal 
findings with respect to the ears or ear drums; and the 
Veteran made no pertinent complaints of any aural conditions 
at that time including hearing loss or tinnitus.  Hearing at 
that time was measured as 15/15, which is considered normal.  
See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).

The report of an October 2007 private audiology examination 
contains a finding of tinnitus.  In an accompanying 
statement, the examining audiologist noted that the Veteran 
reported a longstanding history of hearing loss and bilateral 
tinnitus.  The Veteran also reported a history of noise 
exposure in service.  The audiologist noted that according to 
paperwork brought to the examination, a pre-service hearing 
test in 1965 indicted a moderate degree of bilateral hearing 
loss; and the most recent hearing test indicated a moderate 
to severe bilateral high frequency loss.  The statement 
mentions tinnitus only as a test result-tinnitus was matched 
at 1.5 k HZ.

In an October 2007 statement, Steve Karp, M.D., noted the 
following.  The Veteran was his patient, and the Veteran 
reported that he had noticed a hearing loss before entering 
service in 1965.  The Veteran was in an artillery unit during 
service.  On leaving service, the Veteran noticed that his 
hearing had become somewhat worse; during which time he also 
had ringing in both ears.  After service, the Veteran did 
work for the New York City Sanitation Department and 
presently worked part-time in construction.  

Dr. Karp noted that a recent audiogram showed a significant 
drop in hearing at the frequency range of 2000, which is the 
frequency at which noise induced hearing loss occurs.  Dr. 
Karp opined that this may also explain the Veteran's 
increased complaint of ringing of the ears.  In conclusion, 
Dr. Karp opined that the significant change in the Veteran's 
hearing and perception of ringing or tinnitus may be 
attributed to the noise inducement, which occurred during his 
exposure to artillery in the military.  

In a report of contact dated in December 2008, a military 
specialist at the RO indicated that he reviewed the Veteran's 
discharge document.  Based on that review, he stated that the 
RO could concede the Veteran's noise exposure as he was in an 
artillery unit.

The report of a January 2009 VA audiology examination shows 
that the Veteran reported a chief complaint of hearing loss 
and tinnitus, and that he had difficulty hearing in 
background noise, and had ringing.  The report noted a 
pertinent service history including Army artillery; and a 
history of noise exposure in service from rocket fire, basic 
training, generator maintenance in a small room, with no 
hearing protection issued.  The post-service history of noise 
exposure included occupational (sanitation job) and 
recreational (hunting).  The examination results included a 
finding of tinnitus; bilateral, continuous, since he was a 
kid.

The report shows that the Veteran reported having had otalgia 
(earache), and that he denied having had aural fullness, any 
significant otologic or familial history, or vertigo.  The 
examiner noted diagnostic findings of right and left ear 
sensorineural hearing loss: right ear, severe to profound, in 
the 2 to 8 kHz range; and left ear, moderate to profound, in 
the 1 to 8 kHz range.  These findings are reflected in the 
findings from audiology examination at that time. 

The examining audiologist concluded with the following 
related opinions.  The first conclusion was that the 
Veteran's hearing loss was consistent with a history of noise 
exposure, and therefore, it was as likely as not that the 
portion of hearing loss greater than what was recorded at 
discharge was due to service.  The second conclusion was that 
because the Veteran reported that he thinks he had tinnitus 
since he was a kid, that tinnitus was not likely related to 
military noise exposure. 

C.  Analysis of Claim

While the Veteran may have reported to the recent VA 
examining audiologist that he thought he had tinnitus since 
he was a kid, the evidence on file during service does not 
reflect that at any of the earlier visits or examinations, 
the Veteran made any contemporaneous statements indicating he 
had tinnitus before service.

While he freely stated that he had a preexisting hearing 
condition-even before the RO granted service connection for 
hearing loss-the Veteran made no report of any preexisting 
tinnitus during or after service, prior to the January 2009 
VA audiology examination.  Even then, the Veteran only stated 
that "he thinks he had tinnitus since he was a kid."  He 
clearly was not sure of this.  The Board notes that even if 
it is not explicitly asserted in his statements, it is 
implicit in his claim for service connection that the Veteran 
believes that the tinnitus began during service, or later and 
was the result of service exposure to noise resulting from 
his role in artillery/missiles.  

In Dr. Karp's October 2007 statement, he noted that the 
Veteran reported he had noticed a hearing loss before 
entering service in 1965; and that on leaving service, he 
noticed that his hearing had become somewhat worse and that 
he also had ringing in both ears.  On this basis, Dr. Karp 
opined that the significant change in the Veteran's hearing 
and perception of ringing or tinnitus may be attributed to 
the noise inducement in service during his exposure to 
artillery.  

This opinion that there is a nexus between tinnitus and 
service contrasts with that of the recent VA examining 
audiologist's opinion, which was premised on the memory of a 
possible preexistence of a tinnitus condition before service.  
The Board finds that the evidence is at least in equipoise as 
to whether tinnitus was related to service.  

Given that the Veteran is the only person who can competently 
state when his tinnitus began, and given that-except for the 
most recent VA examination when he apparently stated merely 
that he thinks he had tinnitus since he was a kid-he has 
never stated in past treatment or examination, or statements 
associated with his claim, that he had had any preexisting 
aural condition besides hearing loss, and given his denial 
implicit in the claim on appeal itself, the Board finds for 
the Veteran on this basic point. 

The Board also points out that according to one of the 
National Institutes of Health, the National Institute on 
Deafness and Other Communication Disorder, too much exposure 
to loud noise can cause noise-induced hearing loss and 
tinnitus.  
See The Noise in Your Ears: Facts About Tinnitus found at 
http://www.nidcd.nih.gov/health/hearing/noiseinear.asp.

Based on the totality of the foregoing, the Board finds that 
on giving the Veteran the benefit of the doubt, the Board 
concludes that the evidence is in equipoise as to whether his 
diagnosed tinnitus is related to service.  Thus, with the 
resolution of all reasonable doubt in the Veteran's favor 
under the provisions of 38 U.S.C.A. § 5107(b), the Board 
concludes that service connection for tinnitus is warranted.  


ORDER

Service connection for tinnitus is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


